Case: 13-50075   Document: 00512699542    Page: 1   Date Filed: 07/15/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                                July 15, 2014
                                No. 13-50075
                                                                Lyle W. Cayce
                                                                     Clerk
In the Matter of: CLIFFORD J. WOERNER; GAIL S. WOERNER,

                                         Debtors



BARRON & NEWBURGER, P.C.,

                                         Appellant
v.

TEXAS SKYLINE, LIMITED; PECOS & 15TH, LIMITED; UNITED STATES
TRUSTEE; SKYLINE INTERESTS, L.L.C.,

                                         Appellees



                Appeals from the United States District Court
                      for the Western District of Texas


Before REAVLEY, PRADO, and OWEN, Circuit Judges.
EDWARD C. PRADO, Circuit Judge:
       This case concerns a bankruptcy court’s order reducing the fees a
debtor’s counsel received under 11 U.S.C. § 330. On May 13, 2010, on the eve
of a major state court judgment against him, Debtor Clifford Woerner
     Case: 13-50075      Document: 00512699542        Page: 2    Date Filed: 07/15/2014



                                     No. 13-50075
(“Woerner”) 1 filed a voluntary petition under Chapter 11 of the Bankruptcy
Code. Appellant Barron & Newburger (“B & N”), a law firm, represented
Woerner in his Chapter 11 bankruptcy. On April 20, 2011, the bankruptcy
court converted the case to Chapter 7. Its services terminated, B & N filed an
application for fees in excess of $130,000.          The bankruptcy court allowed
approximately $20,000 and disallowed the remainder, finding that the
additional fees were unreasonable. The district court affirmed. B & N appeals,
contending that the bankruptcy court misapplied Fifth Circuit precedent and
11 U.S.C. § 330 in reducing the fees awarded to it. We affirm.
            I. FACTUAL AND PROCEDURAL BACKGROUND
A. Events Before Woerner Filed for Bankruptcy
      In 2006, Woerner and Texas Skyline, Ltd. (“Texas Skyline”) formed a
limited partnership for the purpose of a real estate venture.               Within the
partnership, DPRS—a company Woerner owned—was the sole general
partner, Woerner was a limited partner with a 49.99% interest in the
partnership, and Texas Skyline was the sole investor and a limited partner in
the project. Over the course of the next three years, Woerner misappropriated
funds from the partnership for personal use. When Texas Skyline discovered
Woerner’s activities, it sued him in state court for breach of the partnership
agreement and breach of fiduciary duties. The case proceeded to a bench trial
on April 27, 2010. After the parties rested, the state court announced an oral
ruling in favor of Texas Skyline and set a remedies hearing for May 14, 2010.
      Woerner and his state-court trial counsel met with B & N on May 4, 2010
to discuss filing for bankruptcy. Woerner was “agitated” and wanted to find
counsel that would “stand up to the Texas Skyline parties,” although “he



      1Woerner filed a joint petition with his wife Gail Woerner. Because Gail Woerner was
subsequently dismissed from the case, we refer to Woerner as the only debtor.

                                            2
    Case: 13-50075    Document: 00512699542      Page: 3   Date Filed: 07/15/2014



                                  No. 13-50075
wanted to make sure that every creditor with legitimate claims against him
was paid.” B & N agreed to the representation and filed Woerner’s voluntary
petition for Chapter 11 bankruptcy relief on May 13—the night before the
state-court remedies hearing. That filing triggered the Bankruptcy Code’s
automatic stay provision, which brought the state-court proceeding to a halt.
See 11 U.S.C. § 362(a).
B. B & N Litigates Woerner’s Chapter 11 Case
      In the ensuing eleven months, B & N provided services that it claimed
were worth $134,800 in legal fees. These services included the filing of a
mandatory disclosure statement. On May 18, 2010, Woerner filed mandatory
disclosure documents with the bankruptcy court—namely, schedules and a
statement of financial affairs.
      These services also included efforts to defend Woerner in adversary
proceedings to prevent Woerner from discharging liabilities. On August 4,
2010, Texas Skyline initiated an adversary proceeding with the bankruptcy
court under 11 U.S.C. 523(a)(4) for a breach of fiduciary duty. Texas Skyline
then fought to lift the stay of the state court judgment. Woerner contested and
lost, and the stay of state court proceedings was lifted. Woerner also contested
adversary proceedings brought by John Baker II (“Baker”), one of the other
active creditors in this case. On November 2, 2010, Woerner filed Amended
Schedules (b) and (c) and also amended his Statement of Financial Affairs.
      B & N helped Woerner negotiate with his creditors. Woerner and the
adversarial creditors agreed to mediation with a bankruptcy judge. Talks with
Texas Skyline broke down, but on December 17, 2010, B & N filed a Joint
Motion to Compromise with the bankruptcy court, which B & N maintained
would have resolved this case had it completely settled. Yet Baker insisted
that the settlement was merely a proposal, objected to it and refused to execute


                                       3
    Case: 13-50075       Document: 00512699542      Page: 4   Date Filed: 07/15/2014



                                  No. 13-50075
it. For these negotiation services, B & N sought over $6,000. See infra Part
I(D).
        B & N also investigated the concealment of some of Woerner’s assets and
subsequently     amended      Woerner’s       financial   disclosures   to   include
approximately $9,000 of additional personal goods, including investments,
jewelry, firearms, and fur coats that were not originally disclosed.            This
concealment prompted Baker to move to convert Woerner’s case from a
Chapter 11 reorganization to a Chapter 7 trustee-administered liquidation.
See 11 U.S.C. § 1112(b)(1) (requiring the bankruptcy court to convert or dismiss
a Chapter 11 case upon finding “cause”). Texas Skyline moved to intervene in
the motion to convert. B & N litigated Woerner’s attempts to press for a motion
to approve the settlement and oppose the motion to convert. The billing records
show that the firm (1) prepared a motion to sell some of Woerner’s personal
property for the purpose of funding an appeal from the state-court judgment;
(2) started investigating potential causes of action against Texas Skyline and
Baker; (3) drafted a disclosure statement and reorganization plan; and (4)
deposed a representative from Texas Skyline about potential mismanagement
of partnership assets.
C. Woerner’s Case Is Converted to Chapter 7, Ending B & N’s
   Employment
        The bankruptcy court conducted a hearing on the pending motions,
denying the motion to approve settlement and granting the motion to convert
on April 20, 2011. As the bankruptcy court summarized in its oral ruling on
the fee application, “the Court found that it was appropriate to convert this
case to Chapter 7 because the Court was of the opinion . . . that [Woerner] w[as]
not forthright as a Debtor[] under the Bankruptcy Code in terms of listing [his]
assets and giving proper evaluations.” On September 3, 2011, B & N filed an
application for approximately $134,000 in fees under § 330. Following the U.S.

                                          4
    Case: 13-50075     Document: 00512699542      Page: 5   Date Filed: 07/15/2014



                                  No. 13-50075
Trustee’s objection, B & N amended its fee application. B & N ultimately
sought $130,656.50 in fees, and $5,793.37 in expenses. The Trustee renewed
its objection to the fees. Skyline also objected, arguing that all of the fees were
unreasonable because (1) Woerner never had the means to fund a Chapter 11
reorganization and (2) B & N’s actions were dilatory and required creditors to
incur unnecessary attorneys’ fees.
D. The Bankruptcy Court Disallows Most of B & N’s Requested Fees
      The bankruptcy court then conducted a hearing on the fee request.
B & N offered testimony from Woerner’s nonbankruptcy counsel and two
attorneys from B & N to prove that (1) Woerner brought the case for a
legitimate purpose and (2) the litigation costs were driven up by Texas
Skylines’s alleged intransigence.
      The bankruptcy court took the fee application under advisement and
entered an oral ruling on April 11, 2012. Citing In re Pro–Snax Distributors,
Inc., 157 F.3d 414 (5th Cir. 1998), the court explained that, for a service to be
compensable under § 330, fee applicants must prove that the service resulted
in an “identifiable, tangible, and material benefit to the estate.” Id. at 426.
Applying that standard, the bankruptcy court awarded the expenses in full,
but only $19,409.00 in fees, an 85% reduction. The bankruptcy court arrived
at $19,409.00 by considering separately each category of fees (such as case
administration, resisting a motion to lift the stay, preparing bankruptcy
schedules, and similar categories), granting some in whole, some in part, and
denying others. Most of the disallowed fees were denied due to B & N’s lack of
success. Specifically, the bankruptcy court found much of B & N’s billed time
was not of identifiable benefit to the estate.
      The following table (based on U.S. Trustee’s Br. 16–17) summarizes the
bankruptcy court’s findings:


                                        5
   Case: 13-50075     Document: 00512699542   Page: 6       Date Filed: 07/15/2014



                               No. 13-50075
    CATEGORY              FEE               FEE                     FINDING
                       REQUESTED          ALLOWED


                                                             Fees for initial
                                                             analysis reasonable

                                                             Fees for subsequent
Asset Analysis and                                           investigations
                                  8,692           1,500
Recovery                                                     unreasonable

                                                             Fees for Texas Skyline
                                                             deposition not
                                                             beneficial to the estate


Alternative
Dispute                           6,647           6,647      Reasonable
Resolution

                                                             Fees for mandatory
                                                             meetings and filings
                                                             reasonable
Case
                                 46,532           5,000
Administration                                               Fees for litigating
                                                             conversion motion and
                                                             settlement motion not
                                                             beneficial to the estate

Claims
                                                             No benefit to the estate
Determination                    14,301                 0

Dischargeability                                             No benefit to the estate
                                 25,170                 0
Disclosure
                                                             No material benefit to
Statement and
                                 13,075                 0    the estate
Plan
Employment and                                               No material benefit to
Fees                              3,172                 0    the estate

Filing of Schedules
                                                             Redundant with asset
and Statement of
                                  5,000           2,500      analysis, unreasonable
Financial Affairs

Lift Stay                         3,810           1,000      Abnormally high



                                     6
    Case: 13-50075       Document: 00512699542   Page: 7       Date Filed: 07/15/2014



                                  No. 13-50075
 Business
                                                                Reasonable
 Operations                           562              562
 Client
                                                                Reasonable
 Communications                      2,200           2,200
 Financing                            225                  0    Unreasonable
 Sale Use and
                                                                No benefit to the estate
 Lease of Assets                     1,252                 0

 TOTAL                            $130,638         $19,409

      B & N then moved to certify a direct appeal to the Fifth Circuit. In
denying the motion, the bankruptcy court also noted its ruling was informed
by the bad conduct of the Debtors themselves, which should have lead B & N
to withdraw from the case sooner than it ultimately did. As the U.S. Trustee
pointed out at the time, “[T]he only issue that would be advanced is whether
or not Barron and Newburger is entitled to get paid fees in a case that is
hopelessly insolvent.”
      The district court entered its final order affirming the bankruptcy court
on January 17, 2013. It ruled that the record supported finding that B & N’s
fees were unreasonable under § 330 and Pro–Snax. According to the district
court, the record showed that “this bankruptcy proceeding was doomed at the
outset, and arguably could not have been filed in good faith under Chapter 11.”
           II. JURISDICTION AND STANDARD OF REVIEW
      B & N timely filed a notice of appeal from the bankruptcy court’s order
to the United States District Court for the Western District of Texas under 28
U.S.C. § 158(c)(1)(B) and Federal Rule of Bankruptcy Procedure 8002(a). The
district court had jurisdiction over Woerner’s Chapter 11 bankruptcy case
under 28 U.S.C. §§ 157 and 1334. We have jurisdiction over this timely appeal
from the district court’s order under 28 U.S.C. § 158(d)(1) and Federal Rule of
Appellate Procedure 4(a)(1)(B).
      This court reviews the district court’s decision “by applying the same

                                        7
     Case: 13-50075    Document: 00512699542     Page: 8   Date Filed: 07/15/2014



                                  No. 13-50075
standard of review to the bankruptcy court’s conclusions of law and findings of
fact that the district court applied.” In re Cahill, 428 F.3d 536, 539 (5th Cir.
2005) (citation omitted). Accordingly, this court reviews the bankruptcy court’s
legal conclusions de novo and its findings of fact for clear error. Id. (citations
omitted). By contrast, this court reviews the bankruptcy court’s award of
attorneys’ fees for abuse of discretion. Id. (citing In re Coho Energy, Inc., 395
F.3d 198, 204 (5th Cir. 2004); In re Barron, 325 F.3d 690, 692 (5th Cir. 2003)).
“An abuse of discretion occurs where the bankruptcy court (1) applies an
improper legal standard or follows improper procedures in calculating the fee
award, or (2) rests its decision on findings of fact that are clearly erroneous.”
Id. (citing In re Evangeline Ref. Co., 890 F.2d 1312, 1325 (5th Cir. 1989)).
                              III. DISCUSSION
      B & N argues that the district court erred in two ways: first, in applying
the wrong standard for awarding attorney’s fees and, second, in misapplying
that standard. We address these issues in turn.
A.    Whether the Bankruptcy Court Used the Proper Standard
      B & N contends that the court applied the wrong standard for awarding
attorney’s fees under § 330 by using a so-called “hindsight” test based on this
court’s decision in Pro–Snax. Instead, B & N argues that its fees would have
been allowed under either of its two proposed alternative tests: the “business
judgment approach” and the “prospective approach.”
      1. Statutory Framework
          a. Reorganization Under Chapter 11 of the Bankruptcy
             Code
      When a debtor commences a bankruptcy case, a legal entity known as
the “estate” is created. 11 U.S.C. § 541(a). The estate contains all of the
debtor’s property, subject to exceptions not applicable here. Id. When a debtor
files a case to reorganize under Chapter 11, the debtor becomes the debtor-in-

                                        8
    Case: 13-50075     Document: 00512699542     Page: 9   Date Filed: 07/15/2014



                                  No. 13-50075
possession of the estate and takes on the rights, powers, and fiduciary duties
of a trustee. Id. §§ 1101, 1106–1108; see CFTC v. Weintraub, 471 U.S. 343, 355
(1985). The debtor-in-possession retains control over the property of the estate
and must repay creditors according to the terms of a reorganization plan. Id.
§ 1123. The proponent of a reorganization plan—usually, but not necessarily,
the debtor-in-possession—must provide a court-approved disclosure statement
that contains “adequate information” about the assets, liabilities, and financial
affairs of the debtor sufficient to enable creditors to make an “informed
judgment” about the plan. Id. § 1125. Creditors may accept or reject the
reorganization plan in a special voting process governed by the Bankruptcy
Code. Id. § 1126.
      If the creditors accept the reorganization plan, it must then be confirmed
by the bankruptcy court. Id. § 1129. The confirmation of the reorganization
plan typically brings the bankruptcy case to an end. Id. § 1141.
             b. Compensation to Professionals Under Chapter 11
      The debtor-in-possession may ask the bankruptcy court for permission
to employ professionals, including attorneys, to assist the debtor-in-possession
with the reorganization of the bankruptcy estate. Id. § 327.
      Congress has enacted a uniform scheme for retaining and compensating
such court-authorized attorneys under Id. §§ 327–330. First, under § 327(a),
the debtor must get the bankruptcy court’s approval to employ the attorney.
Id. § 327(a). Then, under § 330(a), an attorney that has been employed under
§ 327(a) may request “reasonable compensation for actual, necessary services
rendered.”    Id. § 330(a)(1)(A).    The bankruptcy court may exercise its
discretion, upon motion or sua sponte, to “award compensation that is less than
the amount requested.” Id. § 330(a)(2). Section 330(a)(3) further directs courts
to “consider the nature, the extent, and the value of” the legal services provided


                                        9
    Case: 13-50075    Document: 00512699542      Page: 10   Date Filed: 07/15/2014



                                  No. 13-50075
when determining the amount of reasonable compensation to award, “taking
into account all relevant factors, including,” but not limited to:
      (A) the time spent on such services;
      (B) the rates charged for such services;
      (C) whether the services were necessary to the administration of,
          or beneficial at the time at which the service was rendered
          toward the completion of, a case under this title;
      (D) whether the services were performed within a reasonable
          amount of time commensurate with the complexity,
          importance, and nature of the problem, issue, or task
          addressed; [and]
      ...
      (F) whether the compensation is reasonable based on the
          customary compensation charged by comparably skilled
          practitioners in cases other than cases under this title.
Id. § 330(a)(3).
      Section 330 further lists those services for which a court may not provide
compensation:
      (4)(A) Except as provided in subparagraph (B), the court shall not allow
      compensation for—
             (i) unnecessary duplication of services; or
             (ii) services that were not—
                     (I) reasonably likely to benefit the debtor’s estate; or
                     (II) necessary to the administration of the case.
Id. § 330(a)(4)(A).
      2. Fifth Circuit Case Law: Pro–Snax
      The underlying bankruptcy case at issue in Pro–Snax was initiated when
creditors filed an involuntary Chapter 7 bankruptcy petition against the
debtor. Pro–Snax, 157 F.3d at 416. The bankruptcy court later converted the
case to Chapter 11 upon the debtor’s consent and appointed a Chapter 11
trustee soon thereafter. Id. The debtor proposed a plan of reorganization, but
the bankruptcy court denied confirmation of the plan based largely on the
objections raised by creditors. Id. at 416–17. The case was then converted

                                       10
   Case: 13-50075     Document: 00512699542      Page: 11   Date Filed: 07/15/2014



                                  No. 13-50075
back to a Chapter 7 proceeding. Id. at 417.
      The law firm of Andrews and Kurth (“A & K”) provided legal services to
the debtor both before and after the case had been converted to Chapter 11.
Id. at 416–17. Upon A & K’s fee application, the bankruptcy court awarded
A & K $30,000 in fees and $7,500 in expenses. Id. at 417 n.4. The district
court reversed the award on the ground that § 330 precluded A & K from being
compensated from the assets of the estate for work performed after the Chapter
11 trustee had been appointed. Id. at 419. The district court remanded the
case to the bankruptcy court, however, for a recalculation of fees in light of the
creditors’ concession that A & K was entitled to compensation for the work it
performed before the Chapter 11 trustee was appointed. Id. at 419. In so
doing, the district court instructed the bankruptcy court to consider the
“backdrop of the American Rule, any statutory exceptions to that rule
applicable in this case, and the usual standards for the award of fees to be paid
by other parties to the litigation.” Family Snacks, Inc. v. Andrews & Kurth,
L.L.P. (In re Pro–Snax Distribs., Inc.), 212 B.R. 834, 839 (N.D. Tex. 1997).
      On appeal, our court divided its discussion of the merits into two parts.
It first took up the issue of “whether a Chapter 11 debtor’s attorney may be
compensated for work done after the appointment of a trustee under § 330(a)
of the Bankruptcy Code.” Pro–Snax, 157 F.3d at 416. After considering the
statutory language of § 330, congressional intent, and public policy, the Court
ultimately concluded that § 330, on its face, clearly precludes any award of fees
to a debtor’s attorney for that attorney’s work performed after a Chapter 11
trustee has been appointed.       Id. at 425–26.     The Supreme Court later
vindicated this holding in Lamie v. U.S. Trustee, 540 U.S. 526 (2004).
      In the second, briefer part of the opinion, of relevance here, we discussed
the applicable standard to evaluate A & K’s fee application for the services it


                                       11
   Case: 13-50075     Document: 00512699542     Page: 12   Date Filed: 07/15/2014



                                 No. 13-50075
rendered to the debtor before the trustee was appointed. This court considered
two possible tests advocated by the parties.       A & K urged the use of a
“reasonableness” test—“whether the services were objectively beneficial
toward the completion of the case at the time they were performed.” Id. at 426
(emphasis added). The creditors, on the other hand, advanced a hindsight
approach—whether the services “resulted in an identifiable, tangible, and
material benefit to the bankruptcy estate.” Id. (emphasis added). With little
analysis or explanation—the opinion cites only one case in support of its
position, In re Melp, Ltd., 179 B.R. 636, 640 (E.D. Mo. 1995)—we adopted the
stricter “hindsight” or “material benefit” measure. The court expressed its
reluctance “to hold that any service performed at any time need only be
reasonable to be compensable.” Id.
      3. Analysis
      The bankruptcy court below relied on the holding in Pro–Snax in making
its ruling on the fee application. In its oral ruling on the fee application, the
court emphasized that “[Chapter 11 attorney’s] fees are at risk if there is not
the attendant material benefit to the estate.” As the district court succinctly
put it: “[B & N] argues this [reliance on Pro–Snax] was error, but Pro-Snax is
binding, Fifth Circuit precedent.”
      B & N attempts to avoid the holding of Pro–Snax by arguing that the
hindsight test is merely one interpretation of Pro–Snax. But, as the U.S.
Trustee points out, interpreting Pro–Snax to require a reasonableness test
would be to “authorize something that the prior panel flatly prohibited” and is
not “any different from overturning the decision.” See Pro–Snax, 157 F.3d at
426. Because we are still bound by the previous panel’s “explications of the
governing rules of law,” we cannot overrule past precedent.         Gochicoa v.
Johnson, 238 F.3d 278, 287 n.11 (5th Cir. 2000) (“[A]s a general rule, the


                                       12
    Case: 13-50075      Document: 00512699542       Page: 13    Date Filed: 07/15/2014



                                    No. 13-50075
principle of stare decisis directs us to adhere not only to the holdings of our
prior cases, but also to their explications of the governing rules of law.”
(citation and internal quotation marks omitted)); see also Jacobs v. Nat’l Drug
Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008) (“It is a well-settled Fifth
Circuit rule of orderliness that one panel of our court may not overturn another
panel’s decision, absent an intervening change in the law, such as by a
statutory amendment, or the Supreme Court, or our en banc court.”).
      Further, any argument that Pro–Snax was wrongly decided is irrelevant
to the key question before us: whether the bankruptcy court erred by applying
the wrong standard. Just as the district court said, whether “Pro–Snax was a
wrongly decided, errant opinion . . . is an argument properly addressed to
higher tribunals,” but Pro–Snax is still the governing standard. Therefore,
based on our review of the statutory framework and this court’s decision in
Pro–Snax, we conclude that the bankruptcy court did not apply the wrong
standard and thus did not abuse its discretion.
B. Whether the Bankruptcy Court Erred in Finding that B & N Was
   Entitled to Only a Small Subset of the Fees Requested
      B & N further contends that the court abused its discretion by not
awarding fees for filing and amending schedules, which it contends provided
an identifiable, tangible, and material benefit and therefore should be awarded
under any standard. 2 B & N argues that the bankruptcy court did not reward
the firm for necessary activity—namely, amending schedules and statements
of financial affairs, citing 11 U.S.C. § 521(a)(1). The bankruptcy court reached
the conclusion that B & N could not recover for these services because
“[d]ebtor’s counsel should withdraw and not run up fees.” Or as the U.S.


      2 We do not consider any other fees that B & N says it seeks on appeal. B & N only
supports its arguments on this particular category of fees and inadequately briefed the
others. Therefore, we consider the arguments about the other fees effectively waived.

                                          13
   Case: 13-50075     Document: 00512699542      Page: 14   Date Filed: 07/15/2014



                                  No. 13-50075
Trustee brief glosses it, “it was not reasonable [for] the estate to foot the bill
for the debtor’s overt misconduct.” More importantly, nothing in the text of
§ 330 or Pro–Snax suggests that these fees be exempt from the bankruptcy
court’s discretion to determine reasonable compensation.
      Therefore, we hold that the district court did not abuse its discretion in
denying these fees.
                              IV. CONCLUSION
      For the foregoing reasons, we AFFIRM the bankruptcy court’s ruling on
B & N’s fee application.




                                       14
   Case: 13-50075         Document: 00512699542        Page: 15    Date Filed: 07/15/2014



                                      No. 13-50075
EDWARD C. PRADO, Circuit Judge, specially concurring: *
      Even though we find no error in the bankruptcy court’s use of the Pro–
Snax standard to resolve the attorney fee application in this case, I write
separately to note that the Pro–Snax standard may be misguided. It appears
to conflict with the language and legislative history of § 330, diverges from the
decisions of other circuits, and has sown confusion in our circuit.
      The plain language of § 330 runs counter to Pro–Snax’s holding that only
services that produce an actual benefit are compensable. Section 330 gives a
bankruptcy court discretion to determine the amount of reasonable
compensation. But the statute also constrains that discretion by requiring the
court to “tak[e] into account” a set of listed factors, including “whether the
services were necessary to the administration of, or beneficial at the time at
which the service was rendered.” 11 U.S.C. § 330(a)(3)(C) (emphasis added).
      The statute reinforces this point in an accompanying section: a court
must disallow any compensation when “the services were not reasonably likely
to benefit the debtor’s estate or necessary to the administration of the case.”
§ 330(a)(4)(A)(ii)(I); see In re ASARCO, L.L.C., 751 F.3d 291 (5th Cir. 2014)
(“Section 330 states twice, in both positive and negative terms[,] that
professional services are compensable only if they are likely to benefit a
debtor’s estate or are necessary to case administration.” (citation omitted)); In
re Ames Dep’t Stores, Inc., 76 F.3d 66, 71 (2d Cir. 1996) (referring to
“reasonably likely to benefit the debtor’s estate” as an “inverse construction” of
§ 330(a)(3)(C)), abrogated on other grounds by Lamie v. U.S. Trustee, 540 U.S.
526 (2004). Read together, a court may compensate an attorney for services
that are “reasonably likely to benefit” the estate and adjudge that
reasonableness “at the time at which the service was rendered.”


      *   Judges Reavley and Owen join this special concurrence.

                                             15
    Case: 13-50075       Document: 00512699542          Page: 16     Date Filed: 07/15/2014



                                       No. 13-50075
       Section 330, then, explicitly contemplates compensation for attorneys
whose services were reasonable when rendered but which ultimately may fail
to produce an actual benefit. “Litigation is a gamble, and a failed gamble can
often produce a large net loss even if it was a good gamble when it was made.”
In re Taxman Clothing Co., 49 F.3d 310, 313 (7th Cir. 1995). The statute
permits a court to compensate an attorney for any activities that were
“necessary,” but also for any good gambles—that is, services that were
objectively reasonable at the time they were made—even when those gambles
do not produce an “identifiable, tangible, and material benefit. 1 What matters
is that, prospectively, the choice to pursue a course of action was reasonable. 2
       The legislative history of § 330 provides additional support for this
reading. When Congress enacted § 330 in 1978, it relaxed the previously
stringent standard bankruptcy courts applied in reviewing professional fee
awards. 3 Collier on Bankruptcy ¶ 330.LH[4] (16th ed. 2014). Under the old
regime, our court enforced a “strong policy . . . that estates be administered as
efficiently as possible.” In re First Colonial Corp. of Am., 544 F.2d 1291, 1299
(5th Cir. 1977) (citations omitted), superseded by statute, 11 U.S.C. § 330. This
policy originated in the idea that “[s]ince attorneys assisting the trustee in the


       1  One could infer that this language also limits recovery for unreasonable services. A
benefit conferred on the basis of a bad gamble would not be “reasonably likely to benefit the
estate at the time at which the service was rendered.” Therefore the “actual benefit” test is
both over- and under-inclusive under the terms of the statute: it fails to reward good gambles
that do not pay off; but it also rewards bad gambles that did pay off even when the risk of
failure and the cost of the service made that gamble unreasonable.
        2 In re Taxman Clothing Co. provides a concrete example:

        Suppose that [debtor] had been seeking to recover . . . $330,000 and that he
        had had a 90 percent chance of winning a judgment for that amount and
        successfully defending the judgment in this court. An expenditure of $85,000
        in attorney’s fees would not be unreasonable when the expected benefit was
        $297,000 ($330,000 x .9), so if the attorney performed competently but simply
        was unlucky and lost he would have a good claim for his fees.
49 F.3d at 313.


                                             16
    Case: 13-50075       Document: 00512699542        Page: 17     Date Filed: 07/15/2014



                                      No. 13-50075
administration of a bankruptcy estate are acting not as private persons but as
officers of the court, they should not expect to be compensated as generously
for their services as they might be were they privately employed.” Id. (citation
omitted); see also Mass. Mut. Life Ins. Co. v. Brock, 405 F.2d 429, 432–33 (5th
Cir. 1968) (holding that the interest of the public—especially the debtor and
creditors—could limit compensation to a debtor’s counsel), superseded by
statute, 11 U.S.C. § 330.
       But “[i]n enacting section 330, Congress intended to move away from
doctrines that strictly limited fee awards” and instead provide compensation
“commensurate with the fees awarded for comparable services in non-
bankruptcy cases.” In re UNR Indus., Inc., 986 F.2d 207, 208–09 (7th Cir.
1993) (citing, inter alia, H.R. Rep. No. 95–595, at 329–30 (1978), reprinted in
1978 U.S.C.C.A.N. 5963, 6286); see also 3 Collier on Bankruptcy ¶ 330.03[a][3].
To that end, § 330 instructed courts to award “reasonable compensation” for
“actual, necessary services” “based on the nature, the extent, and the value of
such services, the time spent on such services, and the cost of comparable
services other than in a case under [the Code].” 11 U.S.C. § 330(a). Congress
took a further step in 1994 when it “codif[ied] many of the factors previously
considered by courts in awarding compensation and reimbursing expenses.” 3
Collier on Bankruptcy ¶ 330.LH[5]; see Pub. L. No. 103-394, § 224, 108 Stat.
4106 (1994). 3 In particular, Congress added the language at issue here: 11
U.S.C. §§ 330(a)(3)(C) & 330(a)(4)(A).
       The drafting history of those provisions suggests that Congress


       3 For example, our circuit was among the first to conclude that the factors developed
for determining reasonable attorney’s fees in the non-bankruptcy context were “equally
useful” in assessing bankruptcy attorney’s fees. First Colonial, 544 F.2d at 1299 (applying
factors from Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974), to
bankruptcy fee determination). Those same factors formed the foundation for the 1994
revision. See 3 Collier on Bankruptcy ¶ 330.LH[5], n.12.

                                            17
    Case: 13-50075     Document: 00512699542       Page: 18    Date Filed: 07/15/2014



                                   No. 13-50075
considered and specifically rejected an actual benefit test. The Senate version
contained the seed of the eventual guidelines for reasonable compensation
under § 330. See S. 540, 103d Cong. § 309 (as reported by S. Comm. on the
Judiciary, Oct. 28, 1993).      The Bill reported out of the Senate Judiciary
Committee differed in at least one important respect from the eventual Act,
however. That Senate draft only instructed courts to consider “whether the
services were necessary in the administration of or beneficial toward the
completion of a case under [the Bankruptcy Code].” Id. After adopting a floor
amendment, however, the Senate added the words “at the time at which the
service was rendered” after “beneficial.”       See 140 Cong. Rec. 8383 (1994)
(setting out amendment 1645 to S. 540, April 21, 1994); S. 540, 103d Cong.
§ 310 (as passed by Senate, April 26, 1994); see also Lamie, 540 U.S. at 539–40
(discussing amendment 1645). 4 The House version of the legislation did not
include any guidelines for determining the reasonableness of attorney
compensation. See generally H.R. 5116, 103d Cong. (as reported by H. Comm.
on the Judiciary, October 22, 1994). The legislative process therefore strongly
suggests that Congress could not have intended the language in § 330 to
impose an actual benefit requirement determinable by a court only at the
completion of the case.
      Besides contravening the plain effect of § 330’s language, the actual
benefit test of Pro–Snax has put our circuit in unnecessary conflict with our
sister circuits. In light of the plain language of § 330(a)(4)(A), the Second,
Third, and Ninth Circuits have rejected the actual benefit test required by Pro–



      4  Unlike in Lamie, where the petitioner contended that a deletion introduced by
amendment 1645 was a “scrivener’s error,” a later floor speech by Senator Howard
Metzenbaum, the amendment’s proponent, suggests that the added language was intended.
See 140 Cong. Rec. 28753 (statement of Sen. Metzenbaum) (reiterating that the factors
include “whether the services were beneficial at the time they were rendered”).

                                         18
    Case: 13-50075    Document: 00512699542       Page: 19   Date Filed: 07/15/2014



                                  No. 13-50075
Snax. In In re Ames Department Stores, Inc., the Second Circuit specifically
rejected an approach that would make fee award “contingent upon a showing
of actual benefit to the estate,” opting instead to give effect to the statute’s
“reasonably likely to benefit the estate” standard. 76 F.3d at 71. The Third
Circuit rejected the very approach our court adopted in Pro–Snax, concluding
that it departed from the statute by imposing a “heightened standard” and
requiring evaluation “by hindsight.” In re Top Grade Sausage, Inc., 227 F.3d
123, 132 (3d Cir. 2000) abrogated on other grounds by Lamie, 540 U.S. 526.
Finally, the Ninth Circuit held that § 330(a)(4)(A) superseded its past
precedent, which had “requir[ed] that the services actually provide an
‘identifiable, tangible and material benefit to the [debtor’s] estate.’” In re
Smith, 317 F.3d 918, 926 (9th Cir. 2002) (quoting In re Xebec, 147 B.R. 518,
523 (B.A.P. 9th Cir. 1992)). In addition, the Seventh Circuit has applied a
similar rule, without specifically relying on the post-1994 guidelines. See In re
Taxman Clothing Co., 49 F.3d at 314–16 (holding that the bankruptcy court
abused its discretion in granting a fee award to an attorney whose preference
action did not have a reasonable likelihood of benefiting the estate).
      While Pro–Snax purported to consider the post-1994 guidelines of
§ 330(a), its lone citation for its actual benefit test, In re Melp, interpreted the
pre-1994 version of § 330. See 179 B.R. at 639 (quoting pre-1994 language).
Indeed, the only other circuit precedents to apply an actual benefit
requirement came to that conclusion prior to 1994 or based entirely on pre-
1994 precedent for determining “reasonable compensation.” See In re Kohl, 95
F.3d 713, 714 (8th Cir. 1996) (“[A]n attorney fee application in bankruptcy will
be denied to the extent the services rendered were for the benefit of the debtor
and did not benefit the estate.” (quoting In re Reed, 890 F.2d 104, 106 (8th Cir.
1989)); In re Lederman Enters., Inc., 997 F.2d 1321, 1323 (10th Cir. 1993) (“An


                                        19
   Case: 13-50075     Document: 00512699542      Page: 20   Date Filed: 07/15/2014



                                  No. 13-50075
element of whether the services were ‘necessary’ is whether they benefited the
bankruptcy estate.”); Grant v. George Schumann Tire & Battery Co., 908 F.2d
874, 883 (11th Cir. 1990) (interpreting pre-1994 § 330 as requiring that
attorney’s appeal bring a benefit to the estate). As discussed above, though,
whereas the pre-1994 language did not provide guidance on whether to
consider the reasonable likelihood a service would benefit the estate, the post-
1994 language clearly foreclosed an actual benefit test by requiring that the
court evaluate the likelihood of benefit to the estate at the time the service was
rendered.
      The Pro–Snax actual benefit test has led to confusion among the courts
of our circuit. According to one Fifth Circuit bankruptcy practitioner, “the Pro–
Snax decision is of constant discussion and concern.” William L. Medford,
Further Evolution of Professional Compensation Under Pro-Snax the New and
Improved Standard for Getting Paid, Am. Bankr. Inst. J., July 2012, at 16. As
one bankruptcy court observed in its survey of post–Pro–Snax rulings:
      [A]ll courts interpreting Pro–Snax have reached the conclusion
      that some sort of retrospective analysis is required. Lower courts
      have adopted differing views of what type of retrospective analysis
      should be employed and have disagreed whether a prospective
      analysis may be considered in determining whether Pro–Snax is
      satisfied.
In re Broughton Ltd. P’ship, 474 B.R. 206, 209–10 n.5 (Bankr. N.D. Tex. 2012)
(collecting cases). So, for example, one district court interpreted the Pro–Snax
requirement as a threshold issue of entitlement to compensability under
§ 330(a)(1)(A), not a gloss on the guidelines for reasonable compensation under
§ 330(a)(3) and (a)(4). Kaye v. Hughes & Luce, LLP (In re Gadzooks, Inc.), No.
3:06-CV-0186-3 B, 2007 WL 2059724, *9 (N.D. Tex. July 13, 2007). Yet Pro–
Snax did not purport to alter the threshold compensability of services by
interpreting “necessary” services to include only those that result in an actual


                                       20
   Case: 13-50075     Document: 00512699542     Page: 21   Date Filed: 07/15/2014



                                 No. 13-50075
benefit to the estate. By contrast, in In re Broughton characterized Pro–Snax
as a practical “problem” and contorted Pro–Snax to conclude that it permits a
fee award to “a professional [who] was justifiably pursuing a legitimate,
realizable goal of the fiduciary client.” 474 B.R. at 213, 218. The splintered
approaches to applying Pro–Snax underscore the difficulty of squaring that
decision with the statute, and the practical importance of doing so.
      We note that application of the § 330(a) standard without Pro–Snax
would probably lead to the same result in this case. The only fees that B & N
adequately challenge on appeal—amending schedules and statements of
financial affairs—were not reasonably likely to benefit the estate even when
counsel rendered those services. We also note that overturning the holding on
attorney’s fees in Pro–Snax would not alter that case’s principal holding,
affirmed by the Supreme Court in Lamie, that debtor’s attorneys may not
recover fees for services rendered after the case was converted to an
involuntary Chapter 7 bankruptcy.
      For these reasons, we urge reconsideration of the standard in Pro–Snax
by this court sitting en banc.




                                      21